PER CURIAM.
This is an appeal from an order permitting the appellees, plaintiffs below, to voluntarily dismiss the appellant, Image Data, L.L.C., from a lawsuit. This order was entered ex parte and without notice to Image Data. At the time of the purported dismissal of Image Data as a party by the plaintiffs, the case had already been submitted to the trial judge for determination and a temporary injunction issued. The validity of that injunction was pending on appeal before this court.
Florida Rule of Civil Procedure 1.250(b), which relates to the dropping of parties, provides that an adverse party may be dropped “in the manner provided for voluntary dismissal in Rule 1.420(a)(1) subject to the exception stated in that rule.” Rule 1.420(a)(1) actually states several exceptions, one of which is that dismissal without court order is permissible only before submission of a non-jury case to the court for decision. In the instant case the injunction issue had already been submitted to the trial judge, the injunction had been entered, and the issue was on appeal to this court at the time the plaintiffs attempted to dismiss Image Data without a noticed hearing. Rule 1.250(b) does not permit that.
ORDER VACATED; CAUSE REMANDED.
ANTOON, C.J., DAUKSCH and COBB, JJ., concur.